FILE COPY



        RE:   Case    No.   15-0186                     DATE:     5/29/2015
        COA #:   12-12-00312-CV              TC#:   3-41481
STYLE: GERALD    K.    JOHNSON
   v.   CHRISTINE      EVANS   AND    FREDERICK     M.   EVANS


     Today the Supreme Court of Texas denied the
petition for review in the above-referenced case.




                               MS.   CATHY   S.   LUSK
                               CLERK, TWELFTH COURT OF !AFFE7ffi§^|
                               1517 WEST FRONT,          SUITE 3JS4,
                               TYLER,   TX    75702